NON-FINAL OFFICE ACTION after RCE
This application has been reassigned to another examiner in Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774, Attn:  Examiner Charles Cooley. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 JUL 2022 has been entered.


Drawings
The drawings are objected to under 37 CFR § 1.83(a) since the drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
Although deemed new matter, the subject matter of new claim 21 is not depicted in the drawings of record as explained below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.




Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title of the invention is not descriptive and generic in nature.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).  The title should mention the conical flow member.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. § 112, first paragraph, as the specification, as originally filed, does not provide support for the invention as is now claimed.
New claim 21 is not supported by the specification as originally filed.  The specification is devoid of the word “paraboloid” and the drawing Figures do not necessarily support this new subject matter.

Claim Rejections - 35 U.S.C. § 112, second paragraph or 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-2, 4-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
All occurrences of “the flow member” lack antecedent basis – change to --the substantially conical flow member-- to agree with claim 1, line 15.

Claim 2:  “the injection inlet on the exterior surface of the mixer body” lacks antecedent basis and the distinction between this injection inlet in claim 2 and the “flow member injection passage” in claim 1 is unclear.  The subject matter of claim 2 as depending from the subject matter of amended claim 1 is not understood/confusing.

The use of a confusing variety of terms for the same thing/element should not be permitted - MPEP 608.01(o).  For example, “the flow member” vs. “the substantially conical flow member”.
Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 6, 8, 10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LINGA et al. (US 9295953) in view of KING et al. (US 5176448).
Claim 1:  The LINGA et al. reference discloses a mixing apparatus comprising (refer to figure 1 and figure 4) a mixer body (fig 1, 47, #1, #4 and cross hatched sections of the pipeline shown in fig 1) having an exterior surface and an interior surface, the mixer body defining an inlet 1 and an outlet 6, the interior surface defining a passage extending between the inlet and the outlet to permit a first fluid to flow sequentially through the inlet (upstream of 1), the passage, and the outlet (end of 6), where a first portion of the passage narrows (see converging section between 1 to the cross hatching section of 2a, 2b of the pipeline cross-section as seen in figure 1) in the direction of flow from the inlet (above 1) to a point of constriction (general about portions “A” to “B"); a second portion of the passage (see the section of the pipeline cross-section at 5 in figure 1 and the region of expansion width from B-C-B to outlet 6 which expands in the direction of flow from the point of constriction (near B) to the outlet 6; a channel axis extends longitudinally through the center of the first and second portions of the passage; the mixer body (2, 2a) defines a plurality of support arms 3, 3a that are unitary with the mixer body and that extend radially inward from the interior surface in the first portion of the passage; and a substantially conical flow member (see variant embodiment the flow member 2 as shown in figure 4 as a disclosed variant) having a leading end (the tip end point of 2), a base (flat end of cone 2) opposite the leading end, a peripheral surface extending between the leading end and the base, where a trailing end surface of the base is flat and positioned substantially perpendicular to the flow axis; and where the flow member is coupled to the support arms 3 such that the leading end (apex) faces the inlet of the mixer body; the base (trailing edge) faces the outlet of the mixer body, and the flow axis is substantially parallel to the channel axis.
Regarding claim 2, the mixer body (2, fig 4 and fig 1) defines at least one body
injection passage extending from an injection inlet on the exterior surface of the mixer body through one of the support arms 3; and the flow member 2 is coupled to the support arms 3 such that the injection inlet is in fluid communication with the injection outlet via the mixer body injection passage and the flow member injection passsafe (see arrangement of 3 with 2 in figures 1 and 4).
Regarding claim 4, note the flow member 2 defines a plurality of injection passages (see Fig 1, 4, 4a at B and the flow C and as similarly applied to the embodiment of fig 4) each extending through at least a portion of the flow member to a corresponding  injection outlet defined at the peripheral surface of the flow member; and the flow member is coupled to the support arms (3a, 3b in fig 1) such that the injection inlet is in fluid communication with all of the injection outlets via the mixer body injection passage and the flow member infection passages.
Regarding claim 5, note that the flow member 2 is unitary (i.e., attached) with the support arms (3a, 3b, fig 1); the mixer body does not include pipe flanges, and where longitudinal ends of the mixer body are not threaded – there is no description of a thread or flange discussed in the attachment point of 2 to 3.
Regarding claims 6, 8, 10, 18, and 19, note the KING et al. reference teaches the provision in combination to the mixer a conduit having connection ends to be connected along a longer pipeline which includes two flanges at the ends of the mixer body (see figure 6, numerals 24 and 25 which are that two or more flanges extend radially outward from the exterior surface of the mixer body, the two or more flanges are longitudinally spaced along the exterior surface of the mixer body, the two or more flanges defining a plurality of pairs of guide openings (i.e. respective holes in the pipeline and the connection flanges of the pipeline), each pair of guide openings being aligned along a respective guide axis that is parallel to the channel axis. In view of King et al., it would have been obvious to modify the LINGA et al. reference with any type of known pipeline connection features such as flanges, flange fitting, threads or hammer union joints, flange connections, flanges with thread holes, interchangeable component within a flange connection, or is machined as a full pipe outer diameter from a single piece of metal and coupled between two flanges in order to provide a manner to appropriate connection assembly from known techniques in order to connect the modified LINGA et al. device into a longer pipeline assembly.
Regarding claim 12, as to each of the support arms has a longitudinal axis disposed at an angle 85 to 95 degrees relative to the flow axis, LINGA et al. shows arms disposed at angles about the longitudinal axis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of arms and its angular positions in LINGA et al. to achieve balance of supporting the injector pipeline and to provide sufficient flow down the pipeline, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this instance having support arms disposed about at an angle), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, note that LINGA et al. shows support arms configured as a hollow pipeline such that each support arm has a corresponding injection inlet in fluid communication with the injection outlet via the mixer body injection passage and the flow member injection passage.  Providing additional feed arms into the injection outlet would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the structure seen in LINGA et al.
Regarding claim 14, note that the LINGA et al. mixer body is coupled to a pipe fitting configured to permit (as a functional use of the pipeline fitting with hole for the pipe flow to allow functional an) injection of more than one chemical by one or more of the following: an off- center drill tap, an upstream injection quill, a bleed ring, an injection weldolet, or other entry point. (it is noted that an entry point to a pipe and its connective fitting to another pipe inherently has a configured structure, i.e. a hole, which is fully capable to allow any number of materials to pass therethrough).
Regarding claim 15 as to having any duplication of the mixing apparatus in series one after another, absent any unexpected result, it would have been obvious to one of ordinary skill in the art of mixers to provide a series of injector mixers so that a plurality injected additive maybe mixed along the pipeline, since such a change would have involved a duplication of known parts working it is expected manner of operation for the duplication of its designed effect. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, note that the LINGA et al. mixer body defines an elongated, narrow pipe with an inner diameter less than the pipe inner diameter of the upstream and downstream longitudinal ends, where increased velocity and turbulence is provided by larger mass transfer contact prior to allowing the downstream cone opening to occur. Regarding issues of occurring at an 8 degree angle, this is directed to a manner of process operation or directed to issues of the cone angle geometry.  It would have been obvious to one skilled in the art before the effective filing date of the invention to alter the cone angle to an angle of greater effective injection since it has been held that where the general conditions of a claim are disclosed in the prior art (in this instance having support arms disposed about at an angle), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, note that the mixer body is structurally inherently capable to be disassembled and cut out of the pipeline and thus has a structure configured to be interchangeable based on process flow conditions, by the fact that it may be removed and replaced with another mixer body dimensional configuration, as selected by one skilled in the art.
With further respect to the parameters appearing in claims 12 and 16 related to the specified angles, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosure of LINGA et al. in view of KING et al. with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.  	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).  	No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.  Accordingly, the examiner argues that these angle parameters are rather arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).
LINGA et al. does not disclose the subject matter added to claim 1, namely the injection outlet being defined at the leading end of the flow member.  KING et al. establishes that is known in the prior art (see figures 6 and 7) to have a pipeline body/mixer body with an inlet proximate 24 or proximate 76; an outlet proximate 25 or proximate 90; the mixer body includes an injector additive flow member therein where the additive pipeline 35, 77 fluid entry port/injection port is located at the leading end of a conically shaped flow member (flow member 21a or proximate 76).  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the location of the flow member injection passage in the flow member 2 of LINGA et al.  such that the injection outlet of the injection passage is disposed at the leading end of the flow member as taught by KING et al. for the purposes of distributing the additive exiting the injection port to be distributed as thin radial sheets to produce a larger interfacial surface area between the additive flow and the main component flow (“MAIN FLOW”) within the mixer body and to eliminate alignment problems within the mixing apparatus such that uniform distribution of additive throughout the flow member is achieved (col. 6, lines 11-16 and lines 43-49).
With further respect to the new language added to claim 1, the examiner notes that there are a finite number of identifiable and predictable discrete locations within the flow member of LINGA et al. to provide an injection outlet and that one of ordinary skill in the art could have pursued these known potential locations with a reasonable expectation of success.  Accordingly, with regard to the claimed location of the injection outlet in the flow member, the rationale to support a conclusion that the claims would have been obvious over LINGA et la. in view of KING et al. is that ''a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.'' Thus, for one skilled in the art to locate the injection passage at the leading end of the flow member in LINGA et al. as taught by KING et al. is not an indicia of innovation but merely the result of ordinary skill and common sense.  KSR Int'l Co. v. Teleflex Inc., supra.  Thus, choosing the leading end of the flow member for the location of the injection passage in the flow member from the finite number of locations available in the flow member is well within the realm of obviousness, as evidenced by KING et al. ‘448.  See MPEP 2143.

Claims 1, 2, 4, 5, 12, 13, 14, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LINGA et al. (US 9295953) in view of KING (US 6027241).
Claim 1:  The LINGA et al. reference discloses a mixing apparatus comprising (refer to figure 1 and figure 4) a mixer body (fig 1, 47, #1, #4 and cross hatched sections of the pipeline shown in fig 1) having an exterior surface and an interior surface, the mixer body defining an inlet 1 and an outlet 6, the interior surface defining a passage extending between the inlet and the outlet to permit a first fluid to flow sequentially through the inlet (upstream of 1), the passage, and the outlet (end of 6), where a first portion of the passage narrows (see converging section between 1 to the cross hatching section of 2a, 2b of the pipeline cross-section as seen in figure 1) in the direction of flow from the inlet (above 1) to a point of constriction (general about portions “A” to “B"); a second portion of the passage (see the section of the pipeline cross-section at 5 in figure 1 and the region of expansion width from B-C-B to outlet 6 which expands in the direction of flow from the point of constriction (near B) to the outlet 6; a channel axis extends longitudinally through the center of the first and second portions of the passage; the mixer body (2, 2a) defines a plurality of support arms 3, 3a that are unitary with the mixer body and that extend radially inward from the interior surface in the first portion of the passage; and a substantially conical flow member (see variant embodiment the flow member 2 as shown in figure 4 as a disclosed variant) having a leading end (the tip end point of 2), a base (flat end of cone 2) opposite the leading end, a peripheral surface extending between the leading end and the base, where a trailing end surface of the base is flat and positioned substantially perpendicular to the flow axis; and where the flow member is coupled to the support arms 3 such that the leading end (apex) faces the inlet of the mixer body; the base (trailing edge) faces the outlet of the mixer body, and the flow axis is substantially parallel to the channel axis.
Regarding claim 2, the mixer body (2, fig 4 and fig 1) defines at least one body
injection passage extending from an injection inlet on the exterior surface of the mixer body through one of the support arms 3; and the flow member 2 is coupled to the support arms 3 such that the injection inlet is in fluid communication with the injection outlet via the mixer body injection passage and the flow member injection passage (see arrangement of 3 with 2 in figures 1 and 4).
Regarding claim 4, note the flow member 2 defines a plurality of injection passages (see Fig 1, 4, 4a at B and the flow C and as similarly applied to the embodiment of fig 4) each extending through at least a portion of the flow member to a corresponding  injection outlet defined at the peripheral surface of the flow member; and the flow member is coupled to the support arms (3a, 3b in fig 1) such that the injection inlet is in fluid communication with all of the injection outlets via the mixer body injection passage and the flow member infection passages.
Regarding claim 5, note that the flow member 2 is unitary (i.e., attached) with the support arms (3a, 3b, fig 1); the mixer body does not include pipe flanges, and where longitudinal ends of the mixer body are not threaded – there is no description of a thread or flange discussed in the attachment point of 2 to 3.
Regarding claim 12, as to each of the support arms has a longitudinal axis disposed at an angle 85 to 95 degrees relative to the flow axis, LINGA et al. shows arms disposed at angles about the longitudinal axis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of arms and its angular positions in LINGA et al. to achieve balance of supporting the injector pipeline and to provide sufficient flow down the pipeline, since it has been held that where the general conditions of a claim are disclosed in the prior art (in this instance having support arms disposed about at an angle), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, note that LINGA et al. shows support arms configured as a hollow pipeline such that each support arm has a corresponding injection inlet in fluid communication with the injection outlet via the mixer body injection passage and the flow member injection passage.  Providing additional feed arms into the injection outlet would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the structure seen in LINGA et al.
Regarding claim 14, note that the LINGA et al. mixer body is coupled to a pipe fitting configured to permit (as a functional use of the pipeline fitting with hole for the pipe flow to allow functional an) injection of more than one chemical by one or more of the following: an off- center drill tap, an upstream injection quill, a bleed ring, an injection weldolet, or other entry point. (it is noted that an entry point to a pipe and its connective fitting to another pipe inherently has a configured structure, i.e. a hole, which is fully capable to allow any number of materials to pass therethrough).
Regarding claim 15 as to having any duplication of the mixing apparatus in series one after another, absent any unexpected result, it would have been obvious to one of ordinary skill in the art of mixers to provide a series of injector mixers so that a plurality injected additive maybe mixed along the pipeline, since such a change would have involved a duplication of known parts working it is expected manner of operation for the duplication of its designed effect. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, note that the LINGA et al. mixer body defines an elongated, narrow pipe with an inner diameter less than the pipe inner diameter of the upstream and downstream longitudinal ends, where increased velocity and turbulence is provided by larger mass transfer contact prior to allowing the downstream cone opening to occur. Regarding issues of occurring at an 8 degree angle, this is directed to a manner of process operation or directed to issues of the cone angle geometry.  It would have been obvious to one skilled in the art before the effective filing date of the invention to alter the cone angle to an angle of greater effective injection since it has been held that where the general conditions of a claim are disclosed in the prior art (in this instance having support arms disposed about at an angle), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, note that the mixer body is structurally inherently capable to be disassembled and cut out of the pipeline and thus has a structure configured to be interchangeable based on process flow conditions, by the fact that it may be removed and replaced with another mixer body dimensional configuration, as selected by one skilled in the art.
With further respect to the parameters appearing in claims 12 and 16 related to the specified angles, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosure of LINGA et al. in view of KING et al. with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.  	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).  	No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.  Accordingly, the examiner argues that these angle parameters are rather arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).
LINGA et al. does not disclose the subject matter added to claim 1, namely the injection outlet being defined at the leading end of the flow member.  KING ‘241 establishes that is known in the prior art (see figures 1 and 2) to have a pipeline body/mixer body 10 with an inlet proximate 9; an outlet proximate 5; the mixer body includes an injector additive flow member therein where the additive pipeline 16 fluid entry port/injection port is located at the leading end (at 17) of a conically shaped flow member 11.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the location of the flow member injection passage in the flow member 2 of LINGA et al. such that the injection outlet of the injection passage is disposed at the leading end of the flow member as taught by KING ‘241 for the purposes of introducing an additive for mixing with a main fluid stream such that the additive feed line 16 is intended to introduce the appropriate additive within the body of cone-shaped module 11 which, in the embodiment shown in FIG. 1, is discharged through opening 17 at the apex of cone-shaped module 11 where sloping side walls 12 would otherwise meet.  As such, when the additive is discharged through opening 17, the additive is introduced countercurrent to the main fluid stream progressing in the direction of arrows 9 and is thus caused to proceed along sloping side walls 12 – col. 3, lines 29-41.
With further respect to the new language added to claim 1, the examiner notes that there are a finite number of identifiable and predictable discrete locations within the flow member of LINGA et al. to provide an injection outlet and that one of ordinary skill in the art could have pursued these known potential locations with a reasonable expectation of success.  Accordingly, with regard to the claimed location of the injection outlet in the flow member, the rationale to support a conclusion that the claims would have been obvious over LINGA et la. in view of KING ‘241 is that ''a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.'' Thus, for one skilled in the art to locate the injection passage at the leading end of the flow member in LINGA et al. as taught by KING ‘241 is not an indicia of innovation but merely the result of ordinary skill and common sense.  KSR Int'l Co. v. Teleflex Inc., supra.  Thus, choosing the leading end of the flow member for the location of the injection passage in the flow member from the finite number of locations available in the flow member is well within the realm of obviousness, as evidenced by KING ‘241.  See MPEP 2143.
*  *  *
"Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference."). In re Bozek, 416 F.2d 1385 (CCPA 1969).  KING et al. and KING establish that a mixer body that includes an injector additive flow member therein where the additive pipeline fluid entry port/injection port is located at the leading end of a conically shaped flow member is common knowledge and common sense to one skilled in the art.
"Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because itis stronger, cheaper,
cleaner, faster, lighter, smaller, more durable, or more efficient.  Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to [employ 35 USC 103] even absent any hint of suggestion in the references themselves."  Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).
*  *  *

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LINGA et al. in view of KING et al. ‘448 as applied to claim 1 above, and further in view of TREHAN et al (US 9383476).
Regarding claims 7 and 9, the modified LINGA et al. reference discloses all of the recited subject matter as discussed above including connection flanges to connect the mixer into a pipeline.  LINGA et al. is silent as to the provision of port holes to be used as two differential pressure ports for the usage to be connected to an unclaimed sensor whereby the mixer body defines two differential pressure ports extending from the exterior surface of the mixer body into the channel, a first one of the differential pressure port extends to the first portion of the passage, and a second one of the differential pressure ports extends into the second portion of the passage.  
The reference to TREHAN et al. teaches (see fig 1) that a long length (L) of a pipeline having a flow across (110) may be provided with two holes named as ports for measuring differential pressure as points for a pressure sensor 108 (fig 1) in order to allow the sensor to sense differential pressure so that readings may be used to quantify the flowing material 110 as it crosses point ports 114 and 116.  
In view of TREHAN et al., it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified LINGA et al. with additional holes which can be utilized with a pressure sensor so as to better determine the quantitative fluid characteristics across a pertinent section length (L) of the mixer and its pipeline carrying the flow.  Regarding claim 11, see remarks above to claim 8 as to a pipe having flange connection issues.


Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LINGA et al. in view of KING ‘241 as applied to claim 1 above, and further in view of TREHAN et al (US 9383476).
Regarding claims 7 and 9, the modified LINGA et al. reference discloses all of the recited subject matter as discussed above including connection flanges to connect the mixer into a pipeline.  LINGA et al. is silent as to the provision of port holes to be used as two differential pressure ports for the usage to be connected to an unclaimed sensor whereby the mixer body defines two differential pressure ports extending from the exterior surface of the mixer body into the channel, a first one of the differential pressure port extends to the first portion of the passage, and a second one of the differential pressure ports extends into the second portion of the passage.  
The reference to TREHAN et al. teaches (see fig 1) that a long length (L) of a pipeline having a flow across (110) may be provided with two holes named as ports for measuring differential pressure as points for a pressure sensor 108 (fig 1) in order to allow the sensor to sense differential pressure so that readings may be used to quantify the flowing material 110 as it crosses point ports 114 and 116.  
In view of TREHAN et al., it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified LINGA et al. with additional holes which can be utilized with a pressure sensor so as to better determine the quantitative fluid characteristics across a pertinent section length (L) of the mixer and its pipeline carrying the flow.  Regarding claim 11, see remarks above to claim 8 as to a pipe having flange connection issues.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LINGA et al. in view of KING et al. ‘448 or KING ‘241.
Assuming this prior art does not show the recited mixer body being of paraboloid shape [deemed new matter], a mere change in shape is deemed a matter of obvious design whereas one skilled in the art could design the mixer body to be of any chosen or common geometric shape.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See MPEP 2144.04(IV)(B).

Allowable Subject Matter
None.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure by disclosing various fluid injectors in a pipeline/mixer, including with a central injection outlet 36 at the apex of a flow member 14 as seen in RAO (US 5388906) below:

    PNG
    media_image1.png
    335
    305
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Applicant’s arguments filed with the RCE with respect to the pending claims have been considered but are moot in view of the new grounds of rejections necessitated by amendment.  
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





20 July 2022